Opinion issued March 15, 2022




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-21-00556-CV
                            ———————————
                          ROBERT FORAN, Appellant
                                        V.
       CAMERON ROESLE AND ROBERT W. BERLETH, Appellees


                    On Appeal from the 400th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 19-DCV-267154


                          MEMORANDUM OPINION

      Appellant, Robert Foran, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a), 38.8(a). After being notified that this appeal was subject to dismissal,

appellant did not adequately respond. See TEX. R. APP. P. 42.3(b), (c).
      We dismiss the appeal for want of prosecution for failure to timely file a

brief. See TEX. R. APP. P. 38.8(a), 42.3(b), (c), 43.2(f). We dismiss any pending

motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Countiss and Farris.




                                         2